               IN THE UNITED STATES DISTRICT OURT
                FOR THE NORTHERN DISTRICT OF T XAS        MAR 2 8 2020
                        FORT WORTH DIVISION

HAROLD DEWAYNE FERGUSON,         §                         .S. DISTJUCT COURT
                                 §
                                                             bi:   1.
          Petitioner,            §
                                 §
v.                               §    No. 4:19-CV-009-A
                                 §
LORIE DAVIS, Director,           §
Texas Department of              §
Criminal Justice,                §
Correctional Institutions        §
Division,                        §
                                 §
          Respondent.            §

                        MEMORANDUM OPINION
                               and
                              ORDER

     This is a petition for a writ of habeas corpus pursuant to

28 U.S.C. § 2254 filed by petitioner, Harold Dewayne Ferguson, a

state prisoner confined in the Correctional institutions Division

of the Texas Department of Criminal Justice, against Lorie Davis,

director of that division, respondent. After having considered

the pleadings, state-court records, and relief sought by

petitioner, the court has concluded that the petition should be

denied.

                             I . BACKGROUND

     The state appellate court summarized the procedural

background of the case as follows:

          In separate causes, [petitioner] was charged [in
     Parker County, Texas, Case Nos. CR16-0101 and CR16-
     0102,] with evading arrest or detention by vehicle and
     with possession of a controlled substance . Both charges
     contained paragraphs alleging [petitioner] was a
     habitual felony offender, enhancing the punishment
      range for each offense to imprisonment for life, or for
      any term of not more than ninety-nine years or less
      than twenty-five years. The trial court called both
      causes to trial, and before jury selection began,
      [petitioner] pleaded guilty to the evading-arrest
      charge and true to the ten prior convictions alleged in
      three separate enhancement paragraphs contained in the
      indictment. Thereafter, the punishment phase on the
      evading-arrest charge proceeded before a jury, which
      assessed [petitioner]'s punishment for that offense at
      life imprisonment. Pursuant to a pretrial agreement,
      [petitioner] then pleaded guilty to the possession
      charge and true to the same enhancements as in the
      evading-arrest case, and the trial court assessed his
      punishment for that offense at life imprisonment.

(Mem. Op. 1-2, doc. 13-3 (citations omitted).)

      The appellate court affirmed the trial court's judgments of

conviction and the Texas Court of Criminal Appeals refused

petitioner's petition for discretionary review.           (Docket Sheets 2,

docs. 13-2 & 13-7.) Petitioner also filed two state habeas-corpus

applications challenging his convictions and sentences, which

were denied by the Texas Court of Criminal Appeals without

written order.    (SHR03 1 18-34, doc. 13-29; SHR04 18-34, doc. 13-

31; Action Taken, docs. 13-28 & 13-30.)

                                II.   ISSUES

      Petitioner's grounds for relief are multifarious, oftentimes

confusing, and addressed as throughly as practical and only to

the extent they were exhausted in the state courts. They are

generally construed as follows:



      1
       "SHR03n and "SHR04u refer to the records o~ petitioner's state habeas
proceedings in WR-30,902-03 and WR-30,902-04, respectively.

                                      2
- - - -- - - -- - - - - - ----··--···




                     (1)   the trial court erred by failing to hold a hearing
                           on his motion for new trial;

                     (2)   the trial court erred by admitting cumulative
                           evidence of his prior convictions;

                     (3)   he received ineffective assistance of trial
                           counsel; and

                     (4)   his plea was involuntary.

              (Pet. 6-7, doc. 1.)

                                        I I I .   RULE 5 STATEMENT

                    Respondent believes petitioner has exhausted his state-court

              remedies and that the petition is not barred by limitations or

             subject to the successive-petition bar.          (Resp't's Answer 5, doc.

             14.)

                                        IV. STANDARD OF REVIEW

                    A § 2254 habeas petition is governed by the heightened

             standard of review provided for by the Anti-Terrorism and

             Effective Death Penalty Act          (AEDPA). 28 U.S.C. § 2254. Under the

             Act, a writ of habeas corpus should be granted only if a state

             court arrives at a decision that is contrary to or an

             unreasonable application of clearly established federal law as

             determined by the United States Supreme Court or that is based on

             an unreasonable determination of the facts in light of the record

             before the state court. Harrington v. Richter, 562 U.S. 86, 100-

              01   (2011); 28 U.S.C. § 2254(d) (1)-(2). This standard is difficult

             to meet and "stops short of imposing a complete bar on federal

             court relitigation of claims already rejected in state

                                                      3
proceedings." Richter, 562 U.S. at 102.

     Additionally, the statute requires that federal courts give

great deference to a state court's factual findings.    Hill v.

Johnson, 210 F. 3d 481, 485 (5th Cir. 2000). Section 2254 (e) (1)

provides that a determination of a factual issue made by a state

court shall be presumed to be correct. The presumption of

correctness applies to both express and implied factual findings.

Young v. Dretke, 356 F.3d 616, 629 (5th Cir. 2004); Valdez v.

Cockrell, 274 F.3d 941, 948 n.11 (5th Cir. 2001). It is the

petitioner's burden to rebut the presumption of correctness

through clear and convincing evidence. § 2254(e) (1). Miller-El v.

Cockrell, 537 U.S. 322, 340 (2003); Williams v. Taylor, 529 U.S.

362, 399 (2000).

     Furthermore, when the Texas Court of Criminal Appeals, the

state's highest criminal court, denies relief without written

order, typically it is an adjudication on the merits, which is

likewise entitled to this presumption. Richter, 562 U.S. at 100;

Ex parte Torres, 943 S.W.2d 469, 472 (Tex. Crim. App. 1997). In

such a situation, a federal court "should 'look through' the

unexplained decision to the last related state-court decision

providing" particular reasons, both legal and factual, "presume

that the unexplained decision adopted the same reasoning," and

give appropriate deference to that decision. Wilson v. Sellers,

138 S. Ct. 1188, 1191-92 (2018). If there is no related state-


                                 4
                       -- ------·-----   - - - - -·




court decision providing the court's reasoning, a federal court

assumes that the state court applied the proper clearly

established federal law to the facts of the case and then

determines whether its decision was contrary to or objectively

unreasonable application of that law. See 28 U.S.C.A. §

2254 (d) (1); Virgil v. Dretke, 446 F. 3d 598, 604    (5th Cir. 2006).

                            V. DISCUSSION

     1. Trial Court Error

     Under his first ground, petitioner claims that the state

appellate court erred by overruling his claim that the trial

court erred in failing to hold a hearing on his motion for new

trial, which was overruled by operation of law.       (Pet. 6, doc. 1)

In the last reasoned state-court decision on the issue, the state

appellate court, relying solely on state law, addressed the claim

as follows:

           [Petitioner] argues the trial court's failure to
     hold a hearing on his motion for new trial was
     reversible error. As his sole ground for relief in his
     motion for new trial, [petitioner] alleged that his
     trial attorney "did not call character witnesses on
     [his] behalf at the punishment trial in this case."
     [Petitioner] supported this allegation with his
     affidavit, in which he averred,

          Prior to trial, I gave my [trial counsel] the
          list of names I wanted as character witnesses
          for my trial. At trial, my attorney did not
          call any of my character witnesses to testify
          on my behalf. At the close of trial, the jury
          assessed a life sentence in each case. Two of
          those witnesses, my brother and sister, were
          present in the courthouse during my trial but
          were not called as witnesses.

                                     5
     We review a trial court's denial of a hearing on a
motion for new trial for an abuse of discretion. A
trial court abuses its discretion by denying a hearing
on a motion for new trial if the motion and
accompanying affidavits (1) raise matters that are not
determinable from the record and (2) establish
reasonable grounds showing that the defendant could
potentially be entitled to relief.

      [Petitioner] bases his complaint on the following
exchange during trial, which occurred outside the
jury's presence and after he had taken the stand to
testify on his own behalf:

          [DEFENSE COUNSEL]: [Petitioner], we've
     come to the point in the trial that we can
     rest or we can put on more evidence . . . .
     We've come to the conclusion that -- and I
     want to ask you, is there anything else you
     want presented?

          [Petitioner]:   No, sir.

          [DEFENSE COUNSEL]:  You're going to have
     to speak up so they can hear you.

          [Petitioner]:   No, sir.

          [DEFENSE COUNSEL]:  Is there anything
     else that you want [co-counsel] and I to do?

          [Petitioner]:   No, sir.

          [DEFENSE COUNSEL] : Are you satisfied
     with our handling of your case?

          [Petitioner]:   Yes, sir, I am.

           [DEFENSE COUNSEL]: Okay. And are you
     telling me to go ahead and rest this case at
     this point?

          [Petitioner]:   Yes, sir.

           [DEFENSE COUNSEL]: And the next step
     would be to close. That means that we have
     nothing left. We tell the Judge we rest our
     case.   He's going to ask the prosecution if

                            6
     they have anything additional. It's my
     understanding they're going to close, and
     then they're going to ask us if we close. Are
     you ready to close our case?

           [Petitioner]:   Yes, sir, I guess so.

          [DEFENSE COUNSEL]: Well, yes, sir, I
     guess so is not an answer. Are you ready to
     close our case?

           [Petitioner]:   Yes.

          [DEFENSE COUNSEL]:      Okay. That's all
     I've got, Judge.

        [Petitioner] contends that while this exchange
  arguably shows that his lawyer did not call any
  additional witnesses because [petitioner] simply did
  not want to call any more witnesses, it also possibly
  demonstrates that [petitioner] misunderstood what his
  counsel was asking him, and thus was under the
  impression that only his testimony was coming to a
  close, not that he was foregoing the opportunity to
  present other witnesses. He also contends that at a
  minimum, his affidavit "is some evidence that [he] did
. not understand the concept of resting and closing and
  that he wanted his other witnesses to testify." Thus,
  [petitioner] argues, a hearing on his motion for new
  trial would have allowed the trial court the
  opportunity to determine whether he intended to waive
  his right to present additional witnesses.

     We note that in addition to the exchange set forth
above, the record contains another exchange in which
[petitioner]'s counsel asked [petitioner] whether he
wanted to present other witnesses in addition to his
own testimony. After the State rested its case, and
before [petitioner] testified on his own behalf,
[petitioner]'s counsel questioned [petitioner] under
oath and outside the presence of the jury regarding
whether he wanted to rest his case without presenting
any evidence or whether he wanted to present evidence:

          [DEFENSE COUNSEL]:  Thank you.
     [Petitioner], we are now to the point where
     the State of Texas has rested their case.


                             7
          Now there are two things that can
     happen. We can rest our case and not put on
     any evidence, or it's my understanding now
     and from last night and from other times that
     we've met with you, that you want to take the
     witness stand.

          [Petitioner]:   Yes, sir.

      [Petitioner]'s counsel then discussed that
decision with [petitioner], who insisted upon taking
the stand despite his counsel's recommendation that he
not do so. Then [petitioner]'s counsel continued:

          [DEFENSE COUNSEL]:  Is there -- other
     than your testimony, is there any other thing
     that you want us to do?

          [Petitioner]:   Not that I'm aware of.

          [DEFENSE COUNSEL]: Not that you're
     aware of. Can you think of anything else that
     you want us to do at this point?

          [Petitioner]:   No, sir.

           [DEFENSE COUNSEL]: Is there -- are you
     satisfied with mine and [co-counsel's]
     representation up to this point, of course?

          [Petitioner]:   Yes, sir.

          [DEFENSE COUNSEL]: And I'll be asking
     you that same question after you testify.

          [Petitioner]:   Yes, sir.

          [DEFEN~E COUNSEL]: So it's your
    decision to testify in this case?

          [Petitioner]:   Yes, sir.

          [DEFENSE COUNSEL]:  Knowing that
     knowing that it can have consequences and
     knowing that you don't have to?

          [Petitioner]:   Yes, sir.


                            8
          In his motion for new trial, the sole matter
     [petitioner] alleged was not determinable from the
     record was that his trial attorney "did not call
     character witnesses on [his] behalf at the punishment
     trial in this case." But the record shows in two
     separate places why his trial attorney did not call
     additional witnesses:  [petitioner] stated he did not
     want him to. We conclude, therefore, that [petitioner]
     has failed to show that his motion for new trial and
     accompanying affidavit raised a matter that was not
     determinable from the record. Accordingly, the trial
     court did not abuse its discretion by declining to hold
     a hearing on that motion.

(Mem. Op 2-7, doc. 13-3 (footnote omitted)   (citations omitted).)

     Under Texas law, a defendant does not have an absolute right

to a hearing on a motion for a new trial absent a showing that

the motion raises matters that are not determinable from the

record and establishes reasonable grounds upon which the

defendant could be entitled to a new trial. Hobbs v. State, 298

S.W.3d 193, 199-200 (Tex. Crim. App. 2009) Clearly, this claim

involves the interpretation and application of state law by the

state court, which cannot be challenged on federal habeas review.

See Arnold v. Cockrell, 306 F.3d 277, 279 (5th Cir. 2002);

Haygood v. Quarterman, 239 F. App'x 39, 42   (5th Cir. 2007)

(citing Dickerson v. Guste, 932 F.2d 1142, 1145 (5th Cir. 1991)).

A federal court does not sit to correct errors made by state

courts in interpreting and applying state law. See Estelle v.

McGuire, 502 U.S. 62, 67-68   (1991). To the extent petitioner now

asserts, for the first time, a violation of his federal

constitutional rights, no such argument was exhausted in the


                                 9
state courts is procedurally barred.         (Pet' r' s Mem. 25-30, 2 doc.

1.)   See 28 U.S.C.   §   2254 (b) (1); Elizalde v. Dretke, 362 F. 3d 323,

328   (5th Cir. 2004)     (providing claim not raised in federal habeas

petitioner's initial state-habeas application that would now be

procedurally barred from consideration by the state court is

procedurally barred in federal court for failure to exhaust).

Petitioner is not entitled to relief under his first ground.

      Under his second ground, petitioner claims that the state

appellate court erred by overruling his claim that the trial

court erred by admitting cumulative evidence of his prior

convictions.    (Pet. 6, doc. 1.) In the last reasoned state-court

decision on the issue, the state appellate court, relying solely

upon state law, addressed the claim as follows:

           During its case-in-chief, the State offered
      exhibits one through sixteen, which were pen packets
      and judgments detailing [petitioner]'s prior criminal
      record. [Petitioner] lodged a Rule 403 objection that
      the admission of those exhibits was cumulative because
      he had already pleaded true to all the prior
      convictions alleged in the indictment. The trial court
      overruled that objection and admitted the exhibits.
      Later, when cross-examining [petitioner], the State
      offered exhibit twenty-six, which was a printed-out
      PowerPoint presentation that summarized [petitioner]'s
      criminal history as reflected in the sixteen exhibits
      mentioned above. [Petitioner] also raised a Rule 403
      objection to exhibit twenty-six, arguing it, too, was
      cumulative. The trial court overruled that objection
      and admitted the exhibit. On appeal, [petitioner]
      argues the trial court abused its discretion by
      admitting exhibit twenty-six because it was needlessly
      cumulative.

      2
       Petitioner's memorandum in support is attached to his form petition;
thus, the pagination in the ECF header is used.

                                      10
                A. STANDARD OF REVIEW

     A trial court is afforded wide discretion in
deciding whether to admit evidence, and we may not
disturb such an evidentiary ruling absent an abuse of
discretion. Under this standard, we will uphold a trial
court's evidentiary ruling as long as it falls within
the zone of reasonable disagreement and was correct
under any theory of law applicable to the case.

                        B. LAW

     At the punishment phase of trial, the
admissibility of evidence regarding a defendant's prior
criminal record is governed by article 37.07 of the
code of criminal procedure, which in pertinent part
provides,

     Regardless of the plea and whether the
     punishment be assessed by the judge or the
     jury, evidence may be offered by the state
     and the defendant as to any matter the court
     deems relevant to sentencing, including but
     not limited to the prior criminal record of
     the defendant.

However, a trial court may exclude evidence that is
admissible under article 37.07 if, as relevant here,
the probative value of the evidence is substantially
outweighed by the danger of needless presentation of
cumulative evidence.

                    C. APPLICATION

     For purposes of our analysis, we assume, without
deciding, that the trial court should have excluded
exhibit twenty-six under Rule 403 as needlessly
cumulative and that, therefore, its admission of that
exhibit was an abuse of discretion.

     The admission of evidence that should have been
excluded under Rule 403 is generally non-
constitutional error. We disregard any non-
constitutional error, defect, irregularity, or
variance that does not affect an appellant's
substantial rights. We will not overturn a case for a
non-constitutional error if, after examining the
record as a whole, we have a fair assurance that it

                           11
did not influence the jury, or influenced them only
slightly. In assessing the likelihood that the jury's
decision was adversely affected by the error, we
consider everything in the record.

     With respect to [petitioner]'s prior criminal
history, the record reflects that he pleaded true to
all of the enhancement paragraphs contained in the
indictment. This fact came before the prospective
jurors during both the State's and [petitioner]'s
questioning during voir dire. After a jury was
selected, all of the enhancement paragraphs in the
indictment were read to the jury, and the trial court
informed the jury that [petitioner] had pleaded true
to all of the allegations. During the State's
case-in-chief, it offered, and the trial court
admitted, exhibits one through sixteen, which as noted
above, were pen packets and judgments detailing
[petitioner]'s prior criminal record. The State then
published each of those exhibits to the jury and
simply summarized what each exhibit was.

     When [petitioner] took the stand in his own
behalf, his extensive criminal record came before the
jury during his direct examination as well.
[Petitioner] testified that his first experience with
the criminal justice system occurred when he got
caught with methamphetamines. His attorney referenced
the fact that all of his prior convictions would be in
the jury charge for the jury to see. [Petitioner]
testified that he had been in prison for half of his
life because of his prior criminal conduct, and he
stated he had always taken responsibility for his
conduct by pleading guilty to his prior criminal
charges. [Petitioner] acknowledged again that he had
pleaded guilty to all of the enhancements in the
indictment. [Petitioner]'s attorney then walked him
through those felony enhancements, and [petitioner]
testified extensively regarding the details of those
offenses.

     On cross-examination, the State also broached the
subject of [petitioner]'s prior criminal history. The
prosecutor questioned [petitioner] about his prior
convictions, and [petitioner] again testified in
detail concerning the facts leading to those
convictions without any objection. The prosecutor then
tendered exhibit twenty-six to [petitioner] and asked


                          12
,------- -- - - - - ----- ------




                             him if it fairly and accurately summarized his
                             testimony concerning his prior criminal convictions,
                             and [petitioner] responded that it did. It was at that
                             point that the prosecutor moved to admit exhibit
                             twenty-six. Then, after the parties rested, the charge
                             was read to the jury. The charge included instructions
                             detailing [petitioner]'s prior felony convictions as
                             set forth in the indictment and informing the jury
                             that [petitioner] had pleaded true to all of them.

                                  The above reflects that [petitioner]'s criminal
                             record was presented to the jury from the beginning of
                             trial to the end.  [Petitioner] himself testified
                             extensively both on direct examination and
                             cross-examination concerning the details of his
                             prior criminal conduct. And he does not contend that
                             exhibit twenty-six inaccurately or unfairly summarized
                             his criminal history; to the contrary, as noted above,
                             he agreed at trial that exhibit twenty-six fairly and
                             accurately summarized his testimony concerning his
                             prior criminal convictions.

                                  We conclude that, assuming the trial court abused
                             its discretion by admitting exhibit twenty-six, given
                             all of the other evidence that was presented to the
                             jury on the issue of [petitioner]'s prior criminal
                             history, the record as a whole demonstrates that any
                             such error did not have a substantial or injurious
                             effect on the jury's decision to assess his punishment
                             at life imprisonment and did not affect his
                             substantial rights and was, therefore, harmless.

                    (Mem. Op. 7-12, doc. 13-3 (footnote omitted)     (citations

                    omitted).)

                             "A state court's evidentiary rulings present cognizable

                    habeas claims only if they run afoul of a specific

                    constitutional right or render the petitioner's trial

                    fundamentally unfair." Johnson v. Puckett, 176 F.3d 809, 820

                    (5th Cir. 2009). The test to determine whether a trial error

                   makes a trial fundamentally unfair is whether there is a



                                                       13
reasonable probability that the verdict might have been

different had the trial been properly conducted. To the extent

petitioner now asserts, for the first time, a violation of his

federal constitutional rights, no such argument was exhausted in

the state courts is procedurally barred.    (Pet'r's Traverse 4,

doc. 17.) See 28 U.S.C. § 2254(b) (1); Elizalde, 362 F.3d at 328.

Nor has he demonstrated that the trial court's ruling rendered

his trial fundamentally unfair, in light of the ample evidence

establishing his lengthy criminal record, including his own

admissions. The list was merely cumulative of that evidence,

which was clearly relevant and admissible under state law.

Petitioner is not entitled to relief under his second ground.

     B. Ineffective Assistance of Counsel

     Under his third ground, petitioner claims that the state

habeas courts' denial of his ineffective-assistance claims

without a hearing or written order was contrary to Strickland

and deprived him of a full and fair hearing.    (Pet. 7 & Pet'r's

Mem. 41, doc. 1.) Under his fourth ground, without detail or

further legal development, petitioner claims that his guilty

pleas were rendered involuntary as a result of counsel's failure

to protect his rights to appeal, to convey the full range of

punishment to him, and to admonish him in terms that he could

understand.   (Pet. 7, doc. 1. )

     A criminal defendant has a constitutional right to the


                                   14
effective assistance of counsel at trial. U.S. CONST. amend. VI,

XIV; Strickland v. Washington,    466 U.S. 668, 688   (1984). To

successfully state a claim of ineffective assistance of counsel,

the petitioner must demonstrate that counsel's performance was

deficient and that the deficient performance prejudiced his

defense . Strickland, 466 U.S. at 687. Failure to establish

either prong of the Strickland test will result in a finding

that counsel's performance was constitutionally effective. Id.

The petitioner bears the burden of proof on both components of

the Strickland standard. Id. at 687. In applying this test, a

court must indulge a strong presumption that counsel's conduct

fell within the wide range of reasonable professional

assistance.   Id . at 668, 688-89. Judicial scrutiny of counsel's

performance must be highly deferential and every effort must be

made to eliminate the distorting effects of hindsight.      Id. at

689.

       However, notwithstanding petitioner's claims, by entering a

knowing, intelligent, and voluntary guilty plea, a defendant

waives all nonjurisdictional defects in the proceedings

preceding the plea, including all claims of ineffective

assistance of counsel that do not attack the knowing and

voluntary character of the plea. Smith v. Estelle, 711 F.2d 677,

682    (5th Cir. 1983); Bradbury v. Wainwright, 658 F.2d 1083, 1087

(5th Cir. 1981). A guilty plea is knowing, intelligent, and


                                  15
voluntary if done with sufficient awareness of the relevant

circumstances and likely consequences surrounding the plea.

Brady v. United States, 397 U.S. 742, 748 (1970). The official

state-court records "are entitled to a presumption of regularity

and are accorded great evidentiary weight" on federal habeas

review. Hobbs v. Blackburn, 752 F.2d 1079, 1081-82 (5th Cir.

1985)    (citations omitted). Likewise, "[s] olemn declarations in

open court carry a strong presumption of verity." Blackledge v.

Allison, 431 U.S. 63, 73-74 (1977) When reviewing a record, a

court must give a signed, unambiguous plea agreement great

evidentiary weight. United States v. Abreo, 30 F.3d 29, 32 (5th

Cir. 1994). Although a defendant's attestation of voluntariness

at the time of the plea is not an absolute bar to later contrary

contentions, it places a heavy burden upon him. United States v.

Diaz, 733 F.2d 371, 373-74 (5th Cir. 1979). If a challenged

guilty plea is knowing, intelligent, and voluntary, it will be

upheld on federal habeas review. James v. Cain, 56 F.3d 662, 666

(5th Cir. 1995). Because petitioner's guilty pleas may have

waived one or more of his claims under these grounds, it is

necessary to address the knowing, intelligent, and voluntary

nature of his pleas first.

        No evidentiary hearing was held and no express findings of

fact or legal conclusions were made by the state courts

regarding petitioner's claims. The state habeas judge, who also


                                  16
presided over the plea proceedings, merely recommended denial of

petitioner's state application after finding that there were "no

controverted, previously unresolved facts material to the

legality of" petitioner's confinement.   (SHR03 75, doc . 13-29;

SHR04 75, doc. 13-31.) The recommendation was followed by the

Texas Court of Criminal Appeals, which denied relief without

written order.

     As previously noted, in the absence of express findings of

fact or a written opinion, this court assumes the state courts

made factual findings consistent with the state courts'

determination of the claim. Thus, it may be assumed that the

state courts determined that petitioner's guilty pleas were

knowing, intelligent, and voluntary. This conclusion is further

reinforced by petitioner's execution of the plea documents

acknowledging that he was aware of the consequences of his pleas

and that his pleas were knowingly, intelligently, and

voluntarily entered.   (SHR03 13-17, doc. 13-29; SHR04 13-17, doc.

13-31.) Further, based on the trial court's and counsel's

interaction with petitioner, both the judge and counsel were

under the opinion that petitioner understood all the

circumstances concerning his pleas, wanted to proceed with his

pleas, in each instance, and did so intentionally, knowingly,

and voluntarily. Petitioner's conclusory assertions after the

fact-that counsel failed to protect his rights to appeal, convey



                                 17
                                                                     .. .   -- ··-··-·-,
                                                                                           I




the full range of punishment to him, and explain the

admonishments in terms he could understand-unsupported by any

credible evidence in the record, in and of themselves, are

insufficient to rebut the presumption that counsel provided

reasonably effective assistance, the presumption that his pleas

were knowing and voluntary, and the presumption of regularity of

the state-court records. See Strickland, 466 U.S. at 689

(providing counsel should be "strongly presumed to have rendered

adequate assistance and made all significant decisions in the

exercise of reasonable professional judgment"); Webster v.

Estelle, 505 F.2d 926, 929-30 (5th Cir . 1974)   (providing state-

court records "are entitled to a presumption of regularity");

Mitschke v. State, 129 S.W.3d 130, 136 (Tex. Crim. App. 2004)

(providing "defendant who pleads guilty after having been

properly admonished of his constitutional rights, who has

knowingly and voluntarily waived those rights, and who has been

admonished as required by our constitutions and art. 26.13 [of

the Texas Code of Criminal Procedure] is presumed to have

entered a voluntary and knowing plea") . Without substantiation

in the record, a court cannot consider a habeas petitioner's

mere assertions on a critical issue in his pro se petition to be

of probative evidentiary value. See Ross v. Estelle, 694 F.2d

1008, 1011-12 (5th Cir.1983). Petitioner is not entitled to

relief under his fourth ground.


                                  18
- - - - - - - - - - - - - -- -- - - -- - - - -- - - - - - - - - --- -- ·-- ·····-- - · - --- ..- - - --- - -- ·--·- ·- ·----·.. ----·l
                                                                                                                                     !




                         Under his third ground, petitioner claims that counsel was

                 ineffective by failing to (1) present mitigating evidence or

                 testimony during the punishment phase,                        (2) consult and obtain

                 expert witnesses, notwithstanding petitioner's inability to pay,

                 and (3) convey his plea counter-offers to the state as he

                 instructed.        (Pet. 7     &   Pet' r' s Mem. 38-43, doc. 1.) Because

                 petitioner's guilty pleas were knowing, voluntary, and

                 intelligent, his second claim involving counsel's alleged

                 omission preceding the pleas, and not the voluntariness of the

                pleas, is waived.

                        As to the remainder of his claims, the court defers to the

                 state courts' implied findings that counsel provided reasonably

                 effective assistance. Having done so, the state courts'

                determination of the claims is neither contrary to, or an

                unreasonable application of, Strickland based on the evidence

                 available to the state courts.

                         Petitioner claims that counsel refused to convey any of his

                 counter-offers to the state's 45-year plea offer as he

                 instructed.        (Pet. 7, doc. 1.) However, there is absolutely

                nothing in the record to suggest that counsel refused to convey

                any such counter-offers, that the state would have accepted any

                such counter-offers, and that petitioner would have been

                steadfast in his desire to plead guilty. Bald assertions are not

                enough to sustain a claim of ineffective assistance of counsel.



                                                                  19
Sayre v. Anderson, 238 F.3d 631, 635-36 (5th Cir. 2001).

     Petitioner also claims that counsel was aware of, but

failed to present, evidence of his lengthy drug addiction and

"impaired mentality" in mitigation or call two of his family

members who were present at punishment and wanted to offer

"mitigating testimony." (SHR03 23, doc. 13-29.) However,

petitioner testified regarding his limited education and his

struggle with drugs from the age of 19 and twice indicated that

he did not want counsel to do anything else in his defense.

(Reporter's R., vol. 4, 39, 44, 46-52, 76, 78, doc. 13-16.)

Furthermore, petitioner presented no affidavits or other form of

factual support that his family members were willing to testify

and what their testimony would have been. Failure to produce

affidavits or similar evidentiary support from uncalled

witnesses is fatal to the claim. See Sayre, 238 F.3d at 636.

     Finally, petitioner claims that he was denied a full and

fair hearing on his claims under these grounds because the state

courts denied relief without a live hearing or written order. A

full and fair hearing on factual issues underlying a habeas

petitioner's claims does not necessarily require live testimony.

See Murphy v. Johnson, 205 F.3d 809, 816 (5th Cir. 2000); Clark

v. Johnson, 202 F.3d 760, 766 (5th Cir. 2000). Furthermore,

contrary to petitioner assertion, a denial, even though it does

not contain a written opinion, is not silent. See Ex parte


                               20
Torres, 942 S.W.2d 469, 472 (Tex. Crim. App. 1997)    (holding a

"denial" signifies an adjudication on the merits). It is a

decision on the merits and is entitled to deference under §

2254(d). See also Neal v. Puckett, 239 F.3d 683, 686 (5th Cir.

2001)    (providing in the context of federal habeas proceedings,

"adjudication 'on the merits' is a term of art that refers to

whether a court's disposition of the case was substantive").

Additionally, the Supreme Court recently reconfirmed that §

2254(d) "does not require a state court to give reasons before

its decision can be deemed to have been 'adjudicated on the

merits.'" Harrington v. Richter, 562 U.S. 86, 98    (2011).

Petitioner is not entitled to relief under his third ground.

        C. Evidentiary Hearing

        Petitioner also seeks an evidentiary hearing in this court.

However, the Supreme Court has made clear that§ 2254(e) (2)-the

statutory mechanism through which Congress limited a habeas

petitioner's ability to obtain a federal evidentiary hearing

(and to expand the federal habeas record)-has no application

when a federal court reviews claims previously adjudicated on

their merits in state court. See Cullen v. Pinholster, 563 U.S.

170, 184-85 (2001)    (showing the Supreme Court explicitly

rejected the proposition that§ 2254(d) (1) has no application

when a federal court admits new evidence under§ 2254(e) (2));

see also id. at 203 n.20 (providing "[b]ecause [petitioner] has


                                  21
failed to demonstrate that the adjudication of his claim based

on the state-court record        .    [violated § 2254 (d) (1)] our

analysis is at an end. We are barred from considering the

evidence [petitioner] submitted in the District Court that he

contends additionally supports his claim."). If a claim has been

adjudicated on the merits by a state court, a federal petitioner

must overcome the limitation of§ 2254(d) (1) on the record that

was before the state court on the merits. Here, petitioner's

claims were addressed by the state courts on the merits and he

fails to demonstrate that the state courts' determination

of the claims violates§ 2254(d) (1). Accordingly, a federal

hearing is inappropriate on his claims. Petitioner is not

entitled to relief under his third ground.

                            VI. CONCLUSION

     In conclusion, the state courts' adjudication of the claims

presented does not appear contrary to, or involve an

unreasonable application of, federal law as determinated by the

Supreme Court or based on an unreasonable determination of the

facts in light of the record as a whole.

     For the reasons discussed herein,

     The court ORDERS that the petition of petitioner for a writ

of habeas corpus pursuant to 28 U.S.C. § 2254 be, and is hereby,

denied and that a certificate of appealability be, and is hereby




                                     22
   '
denied.

       SIGNED March   '   2020.




                                   0   MCBRYDE
                                  U ITED STATES




                             23
